Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the flowable composite material is in contact with a tooth”, making it unclear if the tooth is meant to be positively recited as part of the apparatus or not.  Claim 21 similarly recites unclearly if the tooth is part of the apparatus.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite part of the human body in combination with the device, e.g. “is in contact with a tooth” in claim 16 for instance (claim 21 also appears to recite the tooth in line 3).  It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101.  The grant of limited, but exclusive property right in a human being is prohibited by the constitution.  In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  For examination purposes, all claims will be considered as if such limitations involving the combination with a human were not present.  Language such as “adapted to be attached”, “for attachment to”, or when in use is suggested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,083,546. Although the claims at issue are not identical, they are not patentably distinct from each other because rectangular archwires are a well known alternative to cylindrical archwires in the dental art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ariza (US 2011/0053108) in view of Farzin-Nia et al. (US 2005/0191592).
Ariza shows an apparatus for orthodontic wire alignment, comprising a wire (as seen in Fig. 1-2); a flowable composite material (resin 2) that at least partially surrounds the wire (at 2 in Fig. 1-2); wherein the flowable composite material is in contact with a tooth (2 on 3 in Fig. 1-2; see 112 and 101 rejections above).  With respect to claim 17, wherein the flowable composite material is adapted to harden to attach the flowable composite material to the tooth (in order to support orthodontic movement forces).  With respect to claim 19, wherein the tooth is one of a plurality of teeth, and the composite material is in contact with the plurality of teeth (Fig. 2 in particular).  With respect to claim 20, wherein the wire applies force to the plurality of teeth ([0026] for instance).  With respect to claim 21, wherein the tooth is one of a plurality of teeth, the composite material applies force to the plurality of teeth, and the wire is permitted to move within the aperture and along the plurality of teeth (wire moves within tube; Fig. 1 for instance).  With respect to claim 22, wherein the flowable composite material is in contact with a lingual surface of the tooth ([0033]).  With respect to claim 23, wherein the wire comprises at least one of nickel titanium and stainless steel ([0042]).  With respect to claim 24, wherein the composite material is a composite resin (“resin”).  With respect to claim 25, wherein the composite is selected from the group consisting of bisphenol A glycidyl methacrylate 9bis-GMA) and other dimethacrylate monomers, such as triethylene glycol dimethacrylat (TEGMA), urethane dimethacrylate (UDMA), and hexanedio dimethacrylate (HDDMA), silica and dimethylglyoxime (the Office takes official notice that these are well known resins in the dental art; [0030] discusses the use of any known resin).  However, Ariza fails to show a dissolvable coating on the wire.
Farzin-Nia similarly shows an archwire with tubes thereon wherein the wire has a dissolvable coating ([0033]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ariza’s archwire to include a dissolvable coating as taught by Farzin-Nia in order to help hold the tube in place on the wire until mounted on the teeth in the correct position.  Additionally, wherein the composite material is on the dissolvable coating ([0005] discusses applications incorporated by reference that do not utilize the tube between the resin and archwire).  Also, wherein after the dissolvable coating dissolves, a gap remains between the wire and the composite material so that the wire is in an aperture formed by the composite material (gap seen in Fig. 1 of Ariza; in the combination the dissolvable coating between the wire and resin of Ariza in view of Farzin-Nia would become the gap once dissolved). However, Ariza/Farzin-Nia fails to show the archwire is rectangular in cross-section.  The Office takes official notice that rectangular cross-section archwires are very well known alternatives to circular cross-section archwires in the dental art and would be expected to perform in a similar manner and therefore it would have been obvious to substitute the two well known archwire shapes.

It is noted that the parent case noted in the double patenting rejection had amended the independent claim to state “said flowable composite material being on said dissolvable coating” in order to overcome a similar rejection to the present 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772